Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Claims 24, 29-31, 33, 43-45 and 47-50 are pending.
Claims 1-23, 25-28, 32, 34-42 and 46 are cancelled.
Claims 24, 30, 31 and 33 are currently amended.
Claims 24, 29-31, 33, 43-45 and 47-50 as filed on June 29, 2022 are under consideration to the extent of the elected species, e.g., the enteric coating is poly(methacrylic acid – co – methyl methacrylate) 1:1 (Eudragit® L100) and the species of biological agent is an adenoviral vector encoding an immunogenic polypeptide.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn, and all previous claim rejections under 35 USC 103 further in view of Chowhan are withdrawn.
In view of the cancellation of all of the method claims in copending Application No. 15/580,651, all previous double patenting rejections thereover are withdrawn.  
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was considered.

Claim Objections
Claims 24 and 29 are objected to because of the following informalities: 
Claim 24:  the first recitation of the acronyms IgA and IgG should recite “immunoglobulin A (IgA) and immunoglobulin G (IgG)” consistent with paragraph [0040] of the as-filed specification.
Claim 24:  “encoding the immunogenic polypeptide” should recite “encoding the heterologous immunogenic polypeptide” consistent with the antecedent.
Claim 24:  the comma after wherein clause (i) should be a semi-colon consistent with the semi-colon after clause (ii) or vice versa.  
Claim 29:  “also” or “further” should be inserted before “results” in view of the amendment of claim 24 to recite antibodies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 29-31, 43, 45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Scallan et al. “An adenovirus-based vaccine with a double-stranded RNA adjuvant protects mice and ferrets against H5N1 avian influenza in oral delivery models,” Clinical and Vaccine Immunology 20(1):85-94, January 2013, published online 11/14/2012, of record, in view of Okada et al. (US 5,762,904, 6/9/1998, of record) and Watts (US 6,228,396, 5/8/2001, of record).
With regard to Claims 24, 29, 30, 43, 45 and 47-50, Scallan teaches a method of delivering an adenoviral vector that encodes dsRNA (instant Claims 43 and 49) and influenza antigen HA as a heterologous immunogenic polypeptide (instant Claims 24, 45, 49 and 50) (Figure 1A), the method comprising orally administering an immunogenic composition comprising the adenoviral vector (abstract; page 87, “Neutralization assay”; page 89, “Peroral delivery … neutralizing antibody responses …”).  The vector is type 5; TLR3 is one of the major receptors for dsRNA (instant claim 49) (page 85, paragraph bridging columns; page 88, rhc; page 93, lhc).  The vector is non-replicating (replication-incompetent) (paragraph bridging pages 92-93).  The administration elicits systemic / IgG antibodies (Figure 1B and 1C, p.o. or peroral; Figure 3A), mucosal / IgA antibodies (Figure 2) and neutralizing antibodies in oral delivery models (e.g., title; abstract).  Given that the goal is to use the adenoviral vector as a vaccine for prevention of influenza in humans (page 89, “Peroral delivery … neutralizing antibody responses”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method in a human, i.e., to orally administer the adenoviral vector to a human.  And given that Scallan have formulated the rAd-HA-dsRNA vector as enteric coated capsules for future testing (page 91, paragraph bridging columns), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer such to a human, i.e., to orally administer the enteric coated vector to a human.
Scallan does not teach that the adenoviral vector is encompassed by an agent that directs delivery to the ileum.  However, Okada teaches that it is beneficial for orally administered vaccines to be taken up in specialized areas, such as Peyer's patches and other intestinal mucosal lymphoid aggregates, located in the intestine, especially in the ileum, to gain access to the lymphatic circulation, where they can then be processed by phagocytic cells such as macrophages (column 1, lines 19-30 and 46-60).  Okada further teaches oral vaccination produces IgA (column 1, lines 19-30).
Scallan does not teach the agent comprises an enteric coating that is Eudragit® L100 as elected, a threshold pH from 5.9 to 6.1, and at least 70%, at least 80%, at least 90% ileal release.  However, Watts teaches that site-specific delivery of drugs into the small intestine has been achieved for many years by the use of pH-sensitive (enteric) coatings, and that raising the threshold pH at which dissolution of the coating begins can be used to achieve site-specific delivery further down in the Gl tract, i.e., in the colon (column 1, lines 48-53).  Watts also teaches that coating with Eudragit L100 (instant claim 30), which has a threshold dissolution pH of 6 (instant claim 24), resulted in more than 70% disintegration of coated tablets in the lower small intestine, i.e., the ileum (instant claims 24, 47 and 48) (column 1, lines 60-67).  Watts also teaches an oral composition for delivering DNA as a vaccine (i.e., DNA encoding a heterologous immunogenic polypeptide) (column 4, lines 62-64) to the ileum and/or colon of a human (column 2, lines 30 and 31), where the site-specific delivery is achieved using an enteric coating (Example 2; column 2, lines 65-66) with a threshold pH of >5.0 (column 3, lines 9-10).  The enteric coating comprises Eudragit L-100 (column 3, lines 30-31), i.e., poly(methacrylic acid-co-methyl methacrylate) 1:1 (instant claim 30).  The coating can be 100% Eudragit L-100, which is taught to have a threshold pH of 6.0 (column 3, lines 25-47), which as described above Watts also teaches as providing delivery to the ileum.
It would have thus been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the adenoviral vector in the vaccination method of Scallan to the ileum to provide access to the lymphatic circulation as taught by Okada, using the formulation taught by Watts to deliver a DNA vaccine, given that Watts teaches delivery of the formulation to the ileum and how to target the ileum using the formulation.  Given that the composition of Scallan in view of Okada and Watts is targeted for uptake in the ileum, it would have been obvious to maximize the uptake in the ileum, which renders obvious the release of at least 70%, 80%, 90% of the adenoviral vector in the ileum.  Additionally or/and alternatively, given that the composition of the rejection is substantially identical in structure to that as instantly claimed, it would necessarily demonstrate release of at least 70%, 80%, 90% of the adenoviral vector in the ileum.   In further support of this presumption Watts evidence more than 70% ileal release for tablets coated with Eudragit L100.  
With regard to the claimed result of producing IgA and IgG antibodies of Claim 24, given that the vector, immunogenic polypeptide, enteric coated dosage form, and delivery location (i.e., ileum) of Scallan in view of Okada and Watts are the same as those claimed, the method of Scallan, Okada, and Watts would necessarily result in the human producing IgA and IgG antibodies.  In further support of this presumption, Scallan disclose the production of IgA and IgG antibodies in response to oral administration in animal models and Okada disclose oral vaccination produces IgA.
With regard to claim 29, as an adenovirus-based vaccine encoding influenza antigen HA as a heterologous immunogenic polypeptide, ,  the administering would necessarily result in production by the human of neutralizing antibodies that bind the immunogenic polypeptide expressed from the DNA.  In further support of this presumption, Scallan evidence such binding in animal models.
With regard to Claim 31, as described above, the enteric coating material is the same as instantly claimed / elected and has the claimed threshold pH; therefore, the coating is considered to necessarily disintegrate at least 75% compared to its original thickness in 110 minutes at pH 6.0.  Additionally or/and alternatively, Watts teaches that the composition and thickness of the enteric coating can be optimized to provide the desired release timing (column 3, lines 5-47).  It would have therefore been obvious to one of ordinary skill in the art to routinely optimize these parameters to achieve targeted release in the ileum, in doing so arriving at values resulting in the claimed disintegration rate.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Scallan et al. “An adenovirus-based vaccine with a double-stranded RNA adjuvant protects mice and ferrets against H5N1 avian influenza in oral delivery models,” Clinical and Vaccine Immunology 20(1):85-94, January 2013, published online 11/14/2012, of record, in view of Okada et al. (US 5,762,904, 6/9/1998, of record) and Watts (US 6,228,396, 5/8/2001, of record) as applied to claims 24, 29-31, 43, 45 and 47-50 above, and further in view of Debregeas et al. (US 6,458,389, 10/1/2002, of record).
With regard to Claim 33, as described above, Scallan, Okada, and Watts teach the limitations of Claim 24.  The enteric coating also comprises talc (Watts, Example 1).  Scallan, Okada, and Watts do not teach the inclusion of triethyl citrate. However, Debregeas teaches that for the enteric coating on an ileum-targeted dosage form (column 2, lines 39-42), it is useful to include triethyl citrate in coating as a plasticizer (Claims 8 and 9), talc in coating as a lubricant (Claims 6 and 7), and that the proportions of Eudragit S100, triethyl citrate, and talc are 3:1.5:1 (12 g, 6 g, and 4 g, respectively, Example 9).  It would have therefore been obvious to include triethyl citrate and talc and use these proportions in the enteric coating of Scallan, Okada, and Watts, which as described above targets the ileum. Additionally or/and alternatively, it would have been obvious to include triethyl citrate and talc as taught by Debregeas and to routinely optimize the amounts of the Eudragit polymers, triethyl citrate, and talc to provide the enteric coating for delivery to the ileum.  See MPEP 2144.05 II.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Scallan et al. “An adenovirus-based vaccine with a double-stranded RNA adjuvant protects mice and ferrets against H5N1 avian influenza in oral delivery models,” Clinical and Vaccine Immunology 20(1):85-94, January 2013, published online 11/14/2012, of record, in view of Okada et al. (US 5,762,904, 6/9/1998, of record) and Watts (US 6,228,396, 5/8/2001, of record) as applied to claims 24, 29-31, 43, 45 and 47-50 above, and further in view of Meeus “Direct Compression Versus Granulation,” Pharmaceutical Technology Europe 23(3), 2011, of record.
As described above, Scallan, Okada, and Watts teach or suggest the method of Claim 24. The dosage form of Scallan, Okada, and Watts is a capsule (Watts, column 2, lines 24-29). However, Watts also teaches that tablet dosage forms are widely used for the same purpose (column 1, lines 48-67; column 2, lines 1-5).  It would have therefore been obvious to one of ordinary skill in the art to use a tablet rather than a capsule for the formulation of Scallan, Okada, and Watts.  Meeus teaches that compressed tablets are the most widely used dosage form (page 1); it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a compressed tablet as the enteric coated tablet of Scallan, Okada, and Watts.


Claims 24, 29-31, 43-45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Scallan et al. “An adenovirus-based vaccine with a double-stranded RNA adjuvant protects mice and ferrets against H5N1 avian influenza in oral delivery models,” Clinical and Vaccine Immunology 20(1):85-94, January 2013, published online 11/14/2012, of record, in view of Schentag et al. (WO 2013/148258, 10/3/2013, IDS filed 9/15/2017) and Fayad et al. (US 2013/0273154, 10/17/2013, IDS filed 8/18/2016).
With regard to Claims 24, 29, 30, 43, 45 and 47-50, Scallan teaches a method of delivering an adenoviral vector that encodes dsRNA (instant Claims 43 and 49) and influenza antigen HA as a heterologous immunogenic polypeptide (instant Claims 24, 45, 49 and 50) (Figure 1A), the method comprising orally administering an immunogenic composition comprising the adenoviral vector (abstract; page 87, “Neutralization assay”; page 89, “Peroral delivery … neutralizing antibody responses …”).  The vector is type 5; TLR3 is one of the major receptors for dsRNA (instant claim 49) (page 85, paragraph bridging columns; page 88, rhc; page 93, lhc).  The vector is non-replicating (replication-incompetent) (paragraph bridging pages 92-93).  The administration elicits systemic / IgG antibodies (Figure 1B and 1C, p.o. or peroral; Figure 3A), mucosal / IgA antibodies (Figure 2) and neutralizing antibodies in oral delivery models (e.g., title; abstract).  Given that the goal is to use the adenoviral vector as a vaccine for prevention of influenza in humans (page 89, “Peroral delivery … neutralizing antibody responses”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method in a human, i.e., to orally administer the adenoviral vector to a human.  And given that Scallan have formulated the rAd-HA-dsRNA vector as enteric coated capsules for future testing (page 91, paragraph bridging columns), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer such to a human, i.e., to orally administer the enteric coated vector to a human.
Scallan does not teach that the adenoviral vector is encompassed by an agent that directs delivery to the ileum.  However, Schentag teaches oral vaccine formulations which deliver an antigen in the vicinity of the distal ileum and the area of the ileal Brake and/or the appendix; notably the distal ileum is relatively devoid of degradation pathways for antigens yet is far more sensitive to their presence (title; abstract; page 1, “Background of the Invention”; paragraph bridging pages 12-13; pages 36-37 “Background”; pages 40-41 “Summary”; claims).  Oral formulations for delivery to the ileum comprise the antigen and enteric coating(s) comprising inter alia copolymers of methacrylic acid (paragraph bridging pages 2-3; page 9, 1st full paragraph; paragraph bridging pages 16-17).  Oral delivery elicits an immune response in humans (instant claim 29) (page 7, 2nd full paragraph; page 10, 1st full paragraph).  Suitable dosage forms include tablets (instant claim 44) (page 15, 1st full paragraph).  Enteric coated tablets can release the majority (greater than 50% is implicit) of the antigen upon reaching the ileum (instant claims 47 and 48) (page 15, 2nd full paragraph).  Thickness of the coating affects the release in the ileum, so this parameter can be adjusted to customize the profile; suggested coating levels are from about 1 to 5%, preferably about 5 to 10% (page 21, 1st full paragraph).  In order to prevent release in the duodenum, the enteric coating must release contents above pH 6 (instant claim 24) (pages 36-37, “Background”; Figure 1).   Schentag further teaches influenza would appear a promising candidate for oral vaccination via the ileum (paragraph bridging pages 47-48).  
Scallan does not teach the agent comprises an enteric coating is Eudragit® L100 as elected, a threshold pH from 5.9 to 6.1, and at least 70%, at least 80%, at least 90% ileal release.  However, Fayad teaches compositions and methods targeted to the ileal brake response; pH values between about 6.8 and 7.5 allows release in the ileum, for example, releasing at least 50% in the ileum (instant claims 24, 47 and 48) (title; abstract; paragraphs [0041]-[0042], [0050]-[0051], [0077], [0184], [0192]-[0193]; claim 62).  The compositions comprise release polymers such as copolymers of methacrylic acid such as Eudragit polymers such as Eudragit L100 and Eudragit S100 either alone or in combination (instant claim 30) (paragraphs [0078], [0200]).  Eudragit L100 dissolves at pH 6 and upwards (threshold pH), Eudragit S100 dissolves at pH 7 and upwards (instant claim 24) (paragraphs [0078], [0200]).  The coating may comprise 100 parts L100/0 parts S100 to 20 parts L100/80 parts S100 (paragraphs [0079], [0201]).  Suitable dosage forms include tablets (instant claim 44) (paragraphs [0197]-[0200]).  The formulation of Example 1 comprises a 10% Eudragit coating (Example 1, paragraph [0274]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vector dosage as taught by Scallan which comprises an adenoviral vector that encodes a heterologous immunogenic polypeptide to further comprise an enteric coating comprising inter alia copolymers of methacrylic acid / Eudragit® for oral administration to humans as independently taught by Schentag and by Fayad because Schentag teaches oral vaccine formulations should be delivered to and release in the ileum because the ileum is relatively devoid of degradation pathways.  It would have been obvious to modify the enteric coating to release its contents above pH 6 as taught by Schentag in order to prevent release of the vector in the duodenum.  In order to do so, it would have been obvious to include Eudragit® L100 in the enteric coating as taught by Fayad because Eudragit® L100 dissolves at pH 6 and upwards.  It would have been obvious to modify the enteric / Eudragit® L100 coated vector dosage rendered obvious by the combined teachings of Scallan in view of Schentag and Fayad to release the majority of the vector upon reaching the ileum as taught by Scallan or/and to release the at least 50% of the vector in the ileum as taught by Fayad because such quantitative release parameters are recognized by the applied art as defining targeted release in the ileum.
Regarding the claimed results of IgA and IgG antibodies and the production of neutralizing antibodies of claims 24 and 29, the administering of the vector dosage rendered obvious by the combined teachings of Scallan in view of Schentag and Fayad must also produce IgA, IgG and neutralizing antibodies as instantly claimed because the administration of the same dosage targeted to the same site in the same patient population must yield the same outcome.  In further support of this presumption, Scallan evidence such antibody production and binding thereof in animal models and Scallan expressly teach the animal models are intended to model enteric release from a pill for treatment of human influenza virus infection (e.g., page 89, “Peroral delivery … neutralizing antibody responses …”).
Regarding claim 31, the vector dosage rendered obvious by the combined teachings of Scallan in view of Schentag and Fayad must also disintegrate as instantly claimed because the enteric coating comprises the same Eudragit® polymer intended for delivery to the same section of the intestine as claimed.  
Regarding claim 44, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enteric / Eudragit® L100 coated vector dosage rendered obvious by the combined teachings of Scallan in view of Schentag and Fayad to be in the form of a tablet because Scallan and Fayad independently teach such. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Scallan et al. “An adenovirus-based vaccine with a double-stranded RNA adjuvant protects mice and ferrets against H5N1 avian influenza in oral delivery models,” Clinical and Vaccine Immunology 20(1):85-94, January 2013, published online 11/14/2012, of record, in view of Schentag et al. (WO 2013/148258, 10/3/2013, IDS filed 9/15/2017) and Fayad et al. (US 2013/0273154, 10/17/2013, IDS filed 8/18/2016) as applied to claims 24, 29-31, 43-45 and 47-50 above, and further in view of Farrell et al. (US 2006/0134216, 6/22/2006, of record).
	With regard to claim 33, as described above, Scallan, Schentag and Fayad render obvious the limitations of claim 24.  They do not teach triethyl citrate and talc.  However, Farrell teaches enteric coatings comprising an enteric polymer inclusive of Eudragit L100, Eudragit L100-55 or/and Eudragit S100, a detackifier inclusive of talc, and optionally a plasticizer inclusive of triethyl citrate (instant claims 33) (title; abstract; paragraphs [0008], [0010], [0013], [0027]).  Example 6 comprises:

    PNG
    media_image1.png
    421
    750
    media_image1.png
    Greyscale

about 9 parts (0.8*11.25) Eudragit, about 3.3 parts (0.2*11.25 + 1.05) talc, and about 2.7 parts triethyl citrate which is equivalent to about 3:1:1.
	Regarding claim 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enteric coating of the enteric / Eudragit® L100 coated vector dosage rendered obvious by the combined teachings of Scallan in view of Schentag and Fayad to further comprise detackifiers inclusive of talc and plasticizers inclusive of triethyl citrate as taught by Farrell because detackifiers reduce sticking and plasticizers plasticize the coating.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to the rejections in view of Okada and Watts, Applicant’s allegation that the rejection fails to establish a proper case of prima facie obviousness because (1) Scallan provides no direction to target the ileum of a human (Remarks, page 5), (2) Okada involves an entirely different vaccination strategy (Remarks, page 6), and (3) Watts fails to suggest targeting adenoviral vectors to the ileum in a human using an enteric coating having a threshold as currently claimed (Remarks, pages 6-7) is acknowledged but not found persuasive for at least the following reasons.  While Scallan may not expressly disclose targeting the ileum of a human, Scallan is drawn to oral delivery models for the express purpose of protecting against avian influenza in small and large animals, where large animals is understood to encompass humans because Scallan produced enteric coated capsules of their rAd-based vaccine for a human clinical trial (e.g., page 93, paragraph bridging columns; page 91, paragraph bridging columns).  That the vaccination strategy of Okada may differ from Applicant’s is acknowledged but remains unpersuasive because as set forth in the rejections of record Okada evidence oral vaccination products are designed to target the intestinal mucosa.  Applicant is reminded the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner maintains that one skilled in the art would be strongly motivated to target the enteric coated vaccine capsules of Scallan to the sites in the intestine where the vaccine is expected to elicit an immune response.  To the extent that Applicant opines that the prior art fails to teach Applicant’s results, it is first noted that Scallan expressly teach the production of antibodies – also known as evidence of an immune response -- inclusive of neutralizing antibodies against hemagglutinin of the encoded avian influenza, IgG and IgA.  Because the entire point of Scallan is to design an oral vaccine for humans, and it is known how to elicit an immune response and in particular it is known how to elicit mucosal immunity, immunity is expected (e.g., Okada, claim 5).  Nonetheless, the rejections also advance inherency rationales because the administration of the same active to the same population must yield the same result. It is of no moment whether the result is known.  See MPEP 2112.  This is because something old or something obvious does not become patentable upon the discovery of a new property.  With regard to the newly claimed threshold pH and Applicant’s characterization of Watts, the Examiner first notes that the instant specification fails to define the term “threshold pH”.  The broadest reasonable interpretation is thereof is the pH at which the enteric coating becomes soluble consistent with the dictionary definition for threshold:

    PNG
    media_image2.png
    540
    683
    media_image2.png
    Greyscale

and consistent with known pH-sensitive (enteric) coatings disclosed by Watts which start to dissolve at a threshold pH (e.g., paragraph bridging columns 1 and 2; Figures 1 and 2).  To the extent that Applicant contends Watts does not teach the desirability of targeting any part of the small intestine, Applicant is referred to column 2, lines 30-31 of Watts which discloses “substantially all of the drug is released in the terminal ileum and/or the colon”.  The terminal ileum is certainly part of the small intestine.  Further, Watts discloses the term “drug” means any active that can have its effect locally or in the body after systemic absorption via the lymphatic system and Watts expressly exemplifies vaccines (column 4, lines 25-31).  The alleged failure of Watts to teach the desirability of targeting the small intestine cannot be found persuasive because it is already known from Okada that vaccines are targeted to the intestinal mucosa, especially the ileum, for access to the lymphatic circulation (e.g., column 1, lines 46-60).  Applicant is reminded that such piecemeal analysis of references cannot establish nonobviousness.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With regard to Applicant’s statements at page 6 that the formulations disclosed by Okada are expressly designed to prevent release of the contents in the intestines (emphasis in original), these unsubstantiated statements are at best a gross misrepresentation of the disclosure of Okada.  The polymerized liposomes of Okada (e.g., abstract) are intended to be absorbed through the Peyer’s patches (e.g., paragraph bridging columns 1 and 2; column 2, liens 43-45, “Polymerized liposomes reach the ileum of the GI tract as intact particulates, and are absorbed.”).  
	With regard to Applicant’s citation to Mercier (Remarks, pages 7-8), Applicant’s commentary remains unpersuasive for reasons of record.  See pages 22-23 of the Final Rejection mailed December 29, 2021.  Applicant’s disagreement with the Examiner’s response of record is acknowledged.  
	With regard to Applicant’s re-hashed explanations regarding animal models and the macaques of Mercier (Remarks, page 8), Applicant reminded that the examples of the instant specification also rely on macaque animal models.  Clarification is requested.
	With regard to the rejections in view of Schentag and Fayad (Remarks, pages 8-10, Applicant’s characterization of Schentag as teaching away from the claimed invention because Schentag utilizes two coatings (page 8, lines 3-12 and paragraph bridging pages 38-39) is acknowledged but not found persuasive because Schentag, as a whole, concerns oral vaccination active on the ileum and colon (e.g., title) and because it is the combined teachings of Schentag and Fayad which are relied upon to motivate the modification of Scallan. 
For at least these reasons, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Morefield (US 2015/0079130) teaches oral vaccine administration and compositions comprising polymers inclusive of Eudragit L (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633